Citation Nr: 9924936	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  98-00 283A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to an increased evaluation for arthritis/disc 
disease of the lumbar spine, currently evaluated as 20 
percent disabling.

3.  Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss with postoperative residuals right ear 
surgery.

4.  Entitlement to an increased (compensable) evaluation for 
actinic keratosis.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



ATTORNEY FOR THE BOARD

S. L. Smith, Counsel


INTRODUCTION

The appellant served on active duty from February 1960 to 
February 1962 and from March 1964 to October 1988.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1997 rating decision of the St. 
Petersburg Florida Regional Office (RO) of the Department of 
Veterans Affairs (VA), that denied the veteran's claims for 
increased evaluations for his service-connected low back 
disability (rated 20% disabling), bilateral hearing loss 
(0%), and actinic keratosis (0%).  The RO also denied the 
veteran's attempt to reopen his claim for service connection 
for tinnitus.  

The Board preliminarily finds that with regard to the 
tinnitus claim, there is no indication in the record that the 
appellant was ever notified of the rating decision dated July 
1989 that originally denied his claim for service connection.  
Therefore, the Board finds that the July 1989 rating decision 
never became final.  Accordingly, the Board will review this 
issue on the merits on a de novo basis.  The Board further 
finds that the veteran will suffer no prejudice from this de 
novo review as he has submitted evidence and argument on the 
underlying issue of entitlement to service connection; 
furthermore, the RO has provided him with reasons for denial 
of the claim essentially on a de novo basis.  Therefore, he 
has been given adequate notice and opportunity to submit 
evidence and argument, and he will not be prejudiced by the 
Board's de novo consideration.  Bernard v. Brown, 4 Vet.App. 
384 (1993).

The Board notes that the RO did not consider referral of this 
case to the Chief Benefits Director or the Director, 
Compensation and Pension Service, for the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1998).  
The United States Court of Appeals for Veterans Claims 
(formerly known as the United States Court of Veteran's 
Appeals) (Court) has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance, but the Board is 
not precluded from considering whether referral to the 
appropriate first-line official is required.  The Board is 
still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  Moreover, the Court has also held 
that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only when circumstances are present which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  In this case, having reviewed the 
record with these holdings in mind, the Board finds no basis 
for action on the question of the assignment of an 
extraschedular rating.


FINDINGS OF FACT

1.  Complaints of tinnitus and difficulty hearing were noted 
in service in April 1985.

2.  Post-service medical records show continued complaints of 
tinnitus.

3.  Current medical records show persistent bilateral 
tinnitus, primarily on the right.  

4.  The appellant's service-connected arthritis/disc disease 
of the lumbar spine is currently manifested by subjective 
complaint of pain increased with prolonged sitting or 
standing; and objective findings of normal posture and gait; 
range of motion quantified as 85 degrees flexion; 15 degrees 
extension; 35 degrees lateral bending; and 30 degrees 
rotation.  Straight leg raising was 45 degrees on the left 
and 75 degrees on the right; there was minimal tenderness on 
palpation, no paresthesias, no deformity of the back, with 
radiation to thighs; and X-rays showed early degenerative 
arthritis with suggestion of early osteopenia and signs of 
early degenerative arthritis with facets at L5-S1.

5.  In April 1997, the veteran's service-connected hearing 
loss was manifested by an average puretone decibel loss of 35 
and 96 percent speech discrimination in the right ear and by 
an average puretone decibel loss of 31 and 96 percent speech 
discrimination in the left ear.

6.  In April 1998, the veteran service-connected hearing loss 
was manifested by an average puretone decibel loss of 36 and 
92 percent speech discrimination in the right ear and by an 
average puretone decibel loss of 33 and 92 percent speech 
discrimination in the left ear.

7.  Current objective findings of the veteran's actinic 
keratosis show no active lesions with evidence of recent 
treatment of 13 lesions involving the face, and hands.

8.  There is no objective clinical evidence of superficial, 
poorly nourished scars with repeated ulceration, or 
superficial scars which are tender and painful on objective 
demonstration.  Further, there is no evidence of exfoliation, 
exudation or itching.

9.  Moderate disfigurement secondary to facial scarring or 
active pathology has not been objectively confirmed.


CONCLUSIONS OF LAW

1.  Tinnitus was incurred in service. 38 U.S.C.A. § 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (1998).

2.  The criteria for an evaluation in excess of 20 percent 
for the service-connected disc disease of the lumbar spine 
have not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5292-95 (1998).

3.  The criteria for a compensable disability evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 
(West 1991); 64 Fed. Reg. 25202-25210 (May 11, 1999), to be 
codified at 38 C.F.R. § 4.86(a) (1999); see 38 C.F.R. § 4.85 
TABLES VI and VII and Diagnostic Code 6100 (1998); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  

4.  The criteria for a compensable evaluation for actinic 
keratosis with scars, have not been met. 38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § 4.1, 4.2, 4.7, 4.20, 4.118, 
Diagnostic Codes (DCs) 7800, 7803, 7804, 7805, 7806, 7819 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection for tinnitus

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 
3.303 (1998).  The disease entity must be identified and 
shown to be chronic during service.  In the absence of 
chronicity, continuity of symptomatology following discharge 
is required.  38 C.F.R. § 3.303(b) (1998).  Service 
connection may also be granted when all of the evidence 
demonstrates that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1998).

The report of the May 14, 1993 VA audiological examination 
notes that the onset of tinnitus was in 1975, and that it was 
periodic, high-pitched and primarily in the right ear.  It is 
noted that the veteran served in the United States Navy for 
over 25 years.  It has been acknowledged that he had some 
prolonged exposure to loud noises in service and his 
bilateral high-frequency sensorineural hearing loss has been 
medically linked to such acoustic trauma in service.  It is 
also noted that the veteran's service medical records show a 
long history of ear infections over the years with surgical 
repair of a perforated right tympanic membrane (TM) in 1976.  

Careful review of the service treatment records revealed no 
evidence of tinnitus prior to April 1985.  In-service 
audiological test reports provide no findings related to 
tinnitus.  In addition, a hospital discharge summary report, 
dated April 1978, noted no history of tinnitus.  However, the 
veteran did complain of tinnitus and difficulty hearing on 
two separate occasions in April 1985.  He was referred to the 
Ear Nose and Throat (ENT) clinic for further evaluation.  
Thereafter, he was found to have high frequency sensorineural 
hearing loss.  Service treatment records dated from 1985 to 
discharge in October 1988, show continued complaints of 
bilateral ear pain and difficulty hearing; however, no 
further reference to tinnitus was made.  The report of 
medical history, dated in July 1988 for retirement, does not 
show tinnitus.  The report of medical examination, also dated 
in July 1988 for retirement, does not show tinnitus.  

However, the veteran submitted an application for VA 
disability benefits shortly after his retirement from service 
in November 1988.  In this application, he specifically cited 
tinnitus as one of his alleged in-service disabilities.  And 
in a subsequent VA audiological evaluation report dated March 
1989, the veteran was reported to have bilateral periodic 
high-pitched tinnitus, of mild to moderate severity.  
Continued complaints of tinnitus are noted in subsequent VA 
medical treatment records and audiological examination 
reports.  The most recent VA audiological examination report 
dated April 1998, noted that the veteran's bilateral tinnitus 
has been constant for the past four or five years.  

Based on the above, the Board finds that the evidence 
warrants an allowance of the veteran's claim for service 
connection for tinnitus.  Although there is no evidence that 
tinnitus was present at the time of the veteran's discharge 
from service, the Board finds that there is evidence of: 1) 
tinnitus during service; 2) current tinnitus; and 3) 
continuity of symptomatology since discharge from service.  
38 U.S.C.A. § 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1998).  Therefore, the Board concludes, based on the 
evidence of record, that the veteran is entitled to service 
connection for tinnitus.


II.  Increased ratings for hearing loss, lumbar spine and 
skin disabilities

Initially, the Board finds that the appellant has submitted 
evidence which is sufficient to justify a belief that his 
claims for increased ratings are well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991) and Murphy v Derwinski, 1 Vet.App. 78 
(1990). That is, he has presented claims which are plausible.  
Generally, claims for increased evaluations are considered to 
be well grounded.  A claim that a condition has become more 
severe is well grounded where the condition was previously 
service-connected and rated, and the claimant subsequently 
asserts that a higher rating is justified due to an increase 
in severity since the original rating.  Proscelle v. 
Derwinski, 2 Vet.App. 629, 632 (1992).

VA has a duty to assist the appellant to develop facts in 
support of a well-grounded claim. 38 U.S.C.A. § 5107(a) (West 
1991) and Murphy v. Derwinski, 1 Vet.App. 78 (1990).  Three 
orthopedic examinations and two audiological examinations 
were performed pursuant to the appellant's claim for 
benefits.  The Board notes that the veteran's representative 
in the Informal Brief presented to the Board in June 1999, 
indicated that there were recent VA outpatient records of 
dermatological treatment that should be obtained and 
associated with the claims folder.  However, the Board deems 
that the VA dermatological examination in May 1998, when 
viewed in addition to the rest of the record, created an 
adequate basis upon which to determine the severity of the 
veteran's service-connected skin disorder.

Also, it appears from the record, that all private treatment 
records had been incorporated into the record.  In addition, 
all available service medical records have been obtained.  
For these reasons, the Board finds that VA's duty to assist 
the appellant, 38 U.S.C.A. § 5107(a) (West 1991), has been 
discharged.  Furthermore, the undersigned finds that this 
case has been adequately developed for appellate purposes.  A 
disposition on the merits is now in order.

In evaluating the appellant's request for increased ratings, 
the Board considers the medical evidence of record.  The 
medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R. Part 4 (1998).  
In so doing, it is the Board's responsibility to weigh the 
evidence before it.  Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).

In evaluating service-connected disabilities, the Board looks 
to functional impairment.  The Board attempts to determine 
the extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  38 
C.F.R. §§ 4.2, 4.10 (1998).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (1998).  The Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
veteran prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case the claim must be denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 U.S.C.A. § §5107(b) (West 1991).

Arthritis/disc disease of the lumbar spine

In an August 1994 rating decision the appellant was awarded 
service connection for arthritis/disc disease of the lumbar 
spine and assigned a 20 percent disability rating.  That 
decision noted treatment for low back pain in service, 
private medical records showing treatment within one year of 
the veteran's retirement from active duty, and a July 1994 VA 
examination report that diagnosed lumbar degenerative disc 
disease without significant radiculopathy.

VA outpatient treatment records dated in 1997, show complaint 
of progressive back pain in April.  The veteran was referred 
to physical therapy in May 1997 and a TENS unit issued.  A CT 
Scan of the lumbar spine performed in May 1997 revealed a 
mild bulge of the annulus at levels L3-4, L4-5, and L5-S1 
without evidence of herniation or nerve root entrapment.  

VA radiographic report dated April 1998 interpreted X-rays of 
the lumbar spine as showing early degenerative arthritis of 
the lumbar spine and some suggestion of early osteopenia.  

During the May 1998 VA examination the veteran reported 
localized increasing pain across the lower back, radiating to 
the hips and both anterior thighs, with difficulty in 
standing or sitting for any prolonged period of time.  The 
examiner noted that the veteran's back condition was chronic 
with "no true acute flareups".  The examiner observed that 
there was no obvious evidence of stiffness, swelling, heat, 
redness, or instability.  Percussion and pressure on the 
lumbosacral spine area elicited subjective tenderness.  There 
was no obvious straightening of the lumbar spine, although 
there was minimal normal lumbar curvature.  The veteran 
exhibited a normal posture and gait on standing and walking.  
Heel and toe walking were normal.  Flexion of the lumbar 
spine was to 85 degrees.  Extension was to 15 degrees, 
lateral bending was 35 degrees on either side, and rotation 
was 30 degrees to either side.   Straight leg raising was to 
45 degrees on the left and to 75 degrees on the right.  There 
was no apparent evidence of any atrophy or dystrophy in the 
lower extremities; and peripheral pulses were equal and 
active.  There was questionable positive Patrick sign on the 
left.  X-rays of the lumbar spine showed early degenerative 
arthritis in the lumbar spine with suggestion of early 
osteopenia and signs of early degenerative arthritis with 
facets at L5-S1.  The final diagnosis was degenerative 
arthritis, lumbar spine.

The veteran's disc disease of the lumbar spine is currently 
assigned a 20 percent evaluation under Diagnostic Code 5293 
for intervertebral disc syndrome.  A 20 percent rating 
equates with moderate symptoms and recurring attacks.  38 
C.F.R. § 4.71a, Diagnostic Code 5293 (1998).  A higher rating 
of 40 percent rating is warranted for severe symptoms 
including recurring attacks with intermittent relief.  Id.  
The Board notes that current medical evidence does not show 
any recurring attacks of the disc disease, but rather 
constant progressive pain and increased difficulty with 
prolonged standing or sitting.  Thus, the medical evidence 
does not show that his disability picture more closely 
approximates the 40 percent disability level under Diagnostic 
Code 5293.  Although the most recent medical evidence does 
indicate the veteran now has radiation to the thighs, it did 
not show any evidence of recurring attacks or symptoms such 
as muscle spasm, absent ankle jerk or other neurological 
findings to warrant a finding of severe symptoms.  

The Board has also assessed whether additional Diagnostic 
Codes are for application in this case.  In order for a 
rating of greater than 20 percent to be awarded under 
Diagnostic Code 5292 for limitation of motion of the lumbar 
spine, severe limitation of motion must be shown.  As the 
veteran could forward flex to 85 degrees and could lateral 
bend 35 degrees on each side during his most recent VA 
examination, the Board finds that a disability evaluation in 
excess of 20 percent is not warranted under that Diagnostic 
Code.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (1998).  
Degenerative arthritis established by X-ray findings is rated 
according to the appropriate Diagnostic Code for limitation 
of motion and as the VA examiner found range of motion of the 
spine warranted no more than the current 20 percent 
disability evaluation, this diagnosis could not be the basis 
for an increased rating.  38 C.F.R. § 4.71a, Diagnostic Code 
5003 (1998).

Diagnostic Code 5295 for lumbosacral strain provides a 20 
percent rating for muscle spasm on extreme forward bending, 
loss of lateral spine motion, unilateral, in standing 
position; and a 40 percent evaluation for severe symptoms 
with listing of the whole spine to the opposite side, 
positive Goldthwait's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(1998).  The Board finds that the veteran's symptoms are 
consistent with no more than a 20 percent evaluation under 
Diagnostic Code 5295 based on the findings of the VA examiner 
and the veteran's statements.  The Board notes that the 
veteran's most recent lumbar spine examination did not find 
muscle spasm on extreme forward bending or loss of lateral 
spine motion, unilateral, in a standing position, which are 
criteria for the currently assigned (20 percent) rating.  In 
addition, the record otherwise does not demonstrate muscle 
spasm or loss of motion.  The veteran primarily complained of 
constant pain.  There is no evidence of treatment for muscle 
spasm or loss of motion.

The Board also finds that an increased rating is not 
warranted as a result of functional loss due to pain.  38 
C.F.R. § 4.40 (1998); see also DeLuca v. Brown, 8 Vet.App. 
202 (1995).  In this case an increased rating is not 
supported by adequate pathology and is not evidenced by 
visible behavior of the claimant undertaking the motion.  38 
C.F.R. § 4.40 (1998).  The veteran complains of daily back 
pain; however, during the May 1998 VA examination, the 
veteran bent his back without evidence of obvious discomfort.  
Nor has the veteran complained of limitation of motion; 
rather, he has consistently complained of a "nagging" pain 
at VA examination in July 1994 and low back pain with some 
"stiffness and difficulty in moving around upon awakening" 
in May 1998.  

The Board has considered the application of 38 C.F.R. §§ 4.40 
(consider "functional loss" "due to pain"), 4.45 (consider 
"[p]ain on movement, swelling, deformity, or atrophy on 
disuse" in addition to "[i]nstability of station, disturbance 
of locomotion, interference with sitting, standing and 
weight-bearing", incoordination, and excess fatigability), 
and 4.59 (minimum compensable evaluation warranted for 
painful motion with joint pathology) in this case.  See also 
DeLuca v. Brown, 8 Vet.App. 202 (1995).  The evidence of 
record shows that moderate pain was noted during the recent 
May 1998 VA examination.  Moreover, neither the VA 
examination in 1994 or 1998 show significant pain on 
movement, swelling, deformity, atrophy, instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight-bearing, incoordination, or 
excess fatigability.  Furthermore the most recent examiner 
specifically noted no atrophy which might indicate any 
significant disuse.  

Consideration has also been given to the potential 
application of the extraschedular evaluation provisions of 38 
C.F.R. § 3.321(b) (1998).  The evidence does not present such 
an exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  Specifically, there has not been a demonstration 
of marked interference with employment specifically 
attributable to the service connected disc disease of the 
lumbar spine or frequent periods of hospitalization due to 
that disorder so as to render impractical the application of 
the regular schedular criteria.  The Board also notes that 
the May 1998 VA examination report specifically mentioned 
that the veteran's job was sedentary and did not require any 
physical activity.  Inasmuch as there is no competent medical 
evidence of marked interference with employment exclusively 
due to his arthritis/disc disease of the lumbar spine the 
Board does not find that the low back has caused marked 
interference with employment.  Also, there is no evidence 
that the appellant has been recently hospitalized for his 
disc disease of the lumbar spine.

Thus, based on the veteran's minimal to moderate loss of 
motion, and his reports of radiating pain, as well as his low 
level of pain demonstrated on examination, the Board finds 
that the 20 percent disability evaluation for arthritis/disc 
disease of the lumbar spine is appropriate.

Bilateral hearing loss

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold as measured by pure tone audiometric tests.  To 
evaluate the degree of disability from bilateral service- 
connected defective hearing, the Schedule establishes eleven 
levels of impaired efficiency numerically designated from 
level I to level XI.  Level I represents essentially normal 
auditory acuity with hearing loss increasing with each level 
to the profound deafness represented by level XI.  38 C.F.R. 
§ 4.85 and Part 4, TABLES VI and VII (1998).

Impairment of auditory acuity is meant as organic hearing 
loss for speech.  38 C.F.R. § 4.87 (1998).  Furthermore, the 
assignment of disability ratings for hearing impairment is 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. 
App. 345 (1992).  To put it simply, there is very little 
judgment involved in determining the rating for 
service-connected hearing loss.  The law's provisions are 
clear and precise.  If the numbers on audiometric tests 
reflect findings equivalent under the law to a 10 percent 
rating, a 10 percent rating is assigned; if the numbers show 
the equivalent of a 30 percent rating, a 30 percent rating is 
assigned; etc.  Audiometric testing results are dispositive 
evidence for a claim for an increased disability rating for 
hearing loss.  

The Board notes that certain regulations in the VA Schedule 
for Rating Disabilities pertaining to the evaluation of 
hearing impairment were revised during the pendency of this 
appeal and became effective on June 10, 1999.  64 Fed. Reg. 
25202-25210 (May 11, 1999); see Karnas v. Derwinski, 
1 Vet.App. 308, 312-13 (1991) (holding that, where a law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to appellant 
should and will apply unless Congress provides otherwise or 
permits the Secretary to do otherwise).  However, the 
provisions in Tables VI, VIa, and VII did not change.

Evidence of the veteran's current hearing loss disability 
consists of the results of two VA audiological examinations 
conducted in April 1997, and April 1998.

In the April 1997 VA audiological examination, pure tone 
thresholds, in decibels, were as follows:

HERTZ:	500 	1000 	2000 	3000 	4000 
RIGHT:	 25	 15	 15	 40	 70 
LEFT:		 15	 10	 10	 35	 70

The average right ear pure tone threshold for the 1000 to 
4000 hertz frequencies was 35 decibels for the right ear, and 
31 decibels for the left ear.  Speech recognition was 96 
percent for the right ear, and 96 percent for the left ear.

In the April 1998 VA audiological examination, pure tone 
thresholds, in decibels, were as follows:

HERTZ:	500	1000	2000	3000	4000 
RIGHT:	 25 	 20 	 10 	 40 	 75 
LEFT:		 15 	 10 	 10 	 40 	 70

The average right ear pure tone threshold for the 1000 to 
4000 hertz frequencies was 36 decibels for the right ear, and 
33 decibels for the left ear.  Speech recognition was 92 
percent for the right ear, and 92 percent for the left ear.

Under the revisions to the regulations, either TABLE VI or 
TABLE VIa may be used to determine the Roman numeral 
designation "[w]hen the puretone threshold at each of the 
four specified frequencies (1000, 2000, 3000, and 4000 Hertz) 
is 55 decibels or more" or "[w]hen the puretone threshold 
is 30 decibels or less at 1000 Hertz and 70 decibels or more 
at 2000 Hertz . . . ."  64 Fed. Reg. 25202-25210 (May 11, 
1999), to be codified at 38 C.F.R. § 4.86(a), (b) (1999).  
The results from the either the April 1997 or the April 1998 
VA examination did not reflect either of these situations, 
and therefore only TABLE VI and not TABLE VIa is for 
application to the findings on these examination reports.  
Under the criteria set forth in the Schedule, the veteran's 
hearing loss as measured in both of the recorded VA 
audiological examinations is assigned Level I for the right 
ear and Level I for the left ear.  This degree of bilateral 
hearing loss, warrants the assignment of a "0 percent" or 
"noncompensable" evaluation under Diagnostic Code 6100.  
Accordingly, the Board concludes that, based on these 
examination reports, a noncompensable for service-connected 
hearing loss is correct under both the old and revised VA 
regulations.

In view of the foregoing, and the decision in Lendenmann that 
assignment of a disability rating for hearing loss is based 
on a mechanical application of the rating schedule to the 
audiological test results, with no room for subjective 
evaluation, the Board must find that the preponderance of the 
evidence is against the veteran's claim for a compensable 
evaluation for bilateral hearing loss.  38 U.S.C.A. § 1155 
(West 1991); 64 Fed. Reg. 25202-25210 (May 11, 1999), to be 
codified at 38 C.F.R. § 4.86(a) (1999); see 38 C.F.R. § 4.85 
TABLE VIa (1998); Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991); Lendenmann v. Principi, 3 Vet. App. 345 
(1992).  Therefore, the claim for an increased (compensable) 
evaluation must be denied.

Actinic keratosis

When a veteran has been diagnosed as having a specific 
condition and the diagnosed condition is not listed in the 
Schedule for Rating Disabilities, the diagnosed condition 
will be evaluated by analogy to a closely related disease or 
injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20 (1998).  In that respect, the RO 
determined that the veteran's skin disorder to be analogous 
to a benign skin growth under Diagnostic Code 7819 which is 
then considered under the criteria for eczema under 
Diagnostic Code 7817.  The RO also considered the veteran's 
skin disorder under the criteria for scars; thus, the Board 
will also consider Diagnostic Codes 7800, 7803, 7804, 7805, 
based on superficial and disfiguring scars.

Benign skin growths recognized under Diagnostic Code 7819 can 
be rated as scars for disfigurement, etc. under Diagnostic 
Code 7800.  Under Diagnostic Code 7800, slight disfigurement 
of the head, face, or neck warrants a noncompensable 
evaluation; and moderately disfiguring scars warrant a 10 
percent disability rating.  Severely disfiguring scars of the 
head, face or neck, especially if they produce a marked and 
unsightly deformity of the eyelids, lips or auricles, warrant 
a 30 percent disability rating.  Complete or exceptionally 
repugnant deformity of one side of the face or marked or 
repugnant bilateral disfigurement is assigned a 50 percent 
rating.  38 C.F.R. § 4.118, Code 7800 (1998).

Diagnostic Code 7819 also directs that unless otherwise 
provided, new benign growth of the skin should be rated as 
eczema under DC 7806, dependent upon location, extent, and 
repugnancy or otherwise disabling character of 
manifestations.  38 C.F.R. § 4.118, Code 7819 (1998).  Under 
Diagnostic Code 7806, when eczema is manifested by ulceration 
or extensive exfoliation or crusting, and systemic or nervous 
manifestations, or is exceptionally repugnant, a 50 percent 
evaluation is assigned.  If there is constant exudation or 
itching, extensive lesions, or marked disfigurement, a 30 
percent evaluation is assigned.  With exfoliation, exudation 
or itching, if involving an exposed surface or extensive 
area, eczema is assigned a 10 percent evaluation.  When 
eczema has slight, if any, exfoliation, exudation or itching, 
if on a nonexposed surface or small area, a noncompensable 
evaluation is assigned.  38 C.F.R. § 4.118, Code 7806 (1998).

Scars can also be rated under Diagnostic Codes 7803 and 7804.  
To be assigned a 10 percent evaluation for a superficial 
scar, it must be tender and painful on objective 
demonstration, or poorly nourished with repeated ulceration.  
38 C.F.R. § 4.118, Codes 7803, 7804 (1998).  Other scars are 
rated on the basis of limitation of function of the part 
affected.  38 C.F.R. § 4.118, Code 7805 (1998).

The veteran was awarded service connection for actinic 
keratoses and assigned a noncompensable evaluation for the 
disability by rating decision of November 1991 based upon 
additional service medical records received by the RO earlier 
in 1991.  These service medical records showed diagnosis and 
treatment with medications for numerous actinic keratoses on 
the face, neck, forearms, and hands, as well as treatment of 
some lesions with liquid nitrogen.  

VA general medical examination report dated February 1989, 
noted one actinic keratosis found on the left wrist.  No 
other lesions were found although there were numerous scars 
of the hands and forearms and one on the back where actinic 
keratoses had been removed.  

VA outpatient treatment records show that the veteran was 
seen in the dermatology clinic in May 1991 with multiple 
actinic keratoses and ten of the lesions were treated with 
liquid nitrogen.  In January 1993, a biopsy was performed on 
a lesion on the veteran's right distal dorsal hand which had 
been previously treated with liquid nitrogen three times 
without resolution.  The Biopsy report showed actinic 
keratosis.  

On VA special dermatology examination in May 1993, the 
examiner found no keratoses but noted the veteran had 
evidence of having numerous keratoses removed from his hands 
and face.  The last time was in April 1993 at which time he 
had 13 areas treated with liquid nitrogen.  The distribution 
of the skin disorder was primarily on the dorsum of the hands 
and face and forehead.  There were numerous areas of small, 
superficial scarring as a result of the liquid nitrogen.  

During VA special hypertension examination in June 1993, the 
examiner noted that the veteran had fair skin with a reddish 
complexion of the face with numerous, very superficial, tiny 
scars on his skin, particularly notable on the dorsum of the 
left hand.  

The veteran was afforded another VA skin examination in May 
1998.  The examiner noted that he was followed at regular 
intervals at the VA outpatient clinic in Orlando, Florida, 
for actinic keratoses.  He had recurrent spots on various 
parts of his body which had been treated.  In fact, on the 
day prior to the examination, the veteran had been treated 
with liquid nitrogen for several spots on his posterior 
trunk, right wrist, right forehead, and left hand.  The 
examiner noted that all of these spots were asymptomatic.  
There was no evidence of ulceration, exfoliation, or 
crusting; there was no evidence of any associated systemic or 
nervous manifestation.  An old colorless, asymptomatic, and 
flat scar was noted on the right forearm and wrist.  The 
veteran stated that this was the site of a former lesion that 
was biopsied and supposedly diagnosed as skin cancer.  There 
was no tenderness and no breakdown with elevation or 
depression of the scar.  There was no evidence of 
inflammation or edema.  The diagnoses were:  1) actinic 
keratoses, currently under treatment; and 2) asymptomatic old 
scar, secondary to history of skin cancer.

The degree of impairment resulting from a disability is a 
factual determination with the Board's primary focus upon the 
current severity of the disability.  Francisco v. Brown, 7 
Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 
396, 402 (1994).  Considering the factors as enumerated in 
the applicable rating criteria, which is the most probative 
evidence to consider in determining the appropriate 
disability rating to be assigned, the Board finds that the 
evidence does not reflect that a compensable rating for 
actinic keratosis with scars, is warranted.

Specifically, a higher evaluation is not warranted under 
Diagnostic Code 7800 because the evidence does not show that 
the veteran has moderate disfiguring scars of the head, face, 
or neck.  While the Board notes that some scars have been 
recognized around the face, it does not appear that the 
presence of these scars is more than slightly, if at all, 
disfiguring.

Further, the veteran's symptoms do not approximate the 
standard of a 10 percent evaluation under either Diagnostic 
Code 7803 or Diagnostic Code 7804, which require either 
superficial, poorly nourished scars with repeated ulceration, 
or superficial scars which are tender and painful on 
objective demonstration; nor is there limitation of function 
of any part affected warranting a compensable evaluation 
under Diagnostic Code 7805.  

Finally, the recent clinical findings do not disclose that 
the veteran has experienced exfoliation, exudation or 
itching, involving an exposed surface or extensive area 
consistent with a compensable rating under Diagnostic Code 
7806 for eczema.  Therefore, the Board can find no basis 
under either Diagnostic Codes 7806 or 7819 to grant him a 
compensable evaluation.

While the veteran has indicated that he believes he should be 
granted a compensable evaluation, entitlement to a 
compensable rating is not currently warranted based on the 
objective findings of record.

The VA has a duty to acknowledge and consider all regulations 
which are potentially applicable based upon the assertions 
and issues raised in the record and to explain the reasons 
used to support the conclusion.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  These regulations include, but are not 
limited to, 38 C.F.R. § 4.1, that requires that each 
disability be viewed in relation to its history and that 
there be an emphasis placed upon the limitation of activity 
imposed by the disabling condition, and 38 C.F.R. § 4.2 which 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran's working or 
seeking work.

These requirements for the consideration of the complete 
medical history of the claimant's conditions operate to 
protect claimants against adverse decisions based upon a 
single, incomplete or inaccurate report and to enable the VA 
to make a more precise evaluation of the level of disability 
and any changes in the condition.  The Board has considered 
these provisions, taking into consideration the objective 
findings as well as the subjective statements of the veteran, 
and finds that the veteran's arthritis/disc disease of the 
lumbar spine, bilateral hearing loss, and actinic keratosis 
with scars, warrant no more than the currently assigned 
evaluations.

The Board has also considered the veteran's written 
statements that his service-connected disorders are worse 
than currently evaluated.  Although the veteran's statements 
are probative of symptomatology, they are not competent or 
credible evidence of a diagnosis, date of onset, or medical 
causation of a disability.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992); Miller v. Derwinski, 2 Vet. App. 578, 580 
(1992).  As noted, disability ratings are made by the 
application of a schedule of ratings which is based on 
average impairment of earning capacity as determined by the 
clinical evidence of record.  The Board finds the medical 
findings, which directly address the criteria under which 
each service- connected disability is evaluated, more 
probative than the subjective evidence of an increased 
disability.


ORDER

Service connection for bilateral tinnitus is granted.
Increased evaluations for arthritis/disc disease of the 
lumbar spine, bilateral hearing loss, and actinic keratosis, 
are denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 


